DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-20 of U.S. Patent No 10, 732, 952. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the claims of the applications as follow:
 Limitations of claim 1 in the application are aligned with the corresponding limitation of claim 1 in the patent:
Application:16/910, 333
Patent 10, 732, 952
1. A method for customizing deployment of an application to a user interface of a client device, comprising: 


receiving context information from the client device; selecting a set of widgets of a plurality of widgets to include in a custom user interface definition based, at least in part, on the context information by: 

determining device capabilities of the client device based on the context information; 

using a model to determine a relevance score for each widget of the set of widgets based on the context information, wherein: 

the model was trained based on historical context information of a plurality of users; 









and each widget of the set of widgets is compatible with the device capabilities of the client device; 

















and including the set of widgets in the custom user interface definition based on the relevance score for each widget of the set of widgets, wherein an order of the set of widgets within the custom user interface definition is determined based, at least in part, on priorities associated with the set of widgets;

 and transmitting, to the user interface of the client device, the custom user interface definition.
  1. A method for customizing deployment of an application to a user interface of a client device, comprising: 


receiving context information from the client device; selecting a set of widgets of a plurality of widgets to include in a custom user interface definition based, at least in part, on the context information by: 

determining device capabilities of the client device based on the context information; 

using a model to determine a relevance score for each widget of the set of widgets based on the context information, wherein: 

the model was trained based on historical context information of a plurality of users and information relating to historical interactions by the plurality of users with the plurality of widgets; the set of widgets comprises a combination of one or more web-based widgets and one or more native widgets; 

each widget of the set of widgets is compatible with the device capabilities of the client device;


 and the one or more native widgets are selected based on the device capabilities of the client device and comprise at least one reference to device-specific functionality of the client device; and the one or more native widgets interact with separate backend application logic of the application that is not tied 

and including the set of widgets in the custom user interface definition based on the relevance score for each widget of the set of widgets, wherein an order of the set of widgets within the custom user interface definition is determined based, at least in part, on priorities associated with the set of widgets;

 and transmitting, to the user interface of the client device, the custom user interface definition.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 103 as being un-patentable over Tkahur et al (Patent 8,856,670) hereinafter “Tkahur” in view of Bank et al (PG-Pubs 2010/0313140) hereinafter “Bank” and Gupta et al (PG-Pubs 2013/0103790) hereinafter “Gupta”.

As per claim 1 Tkahur discloses a method for customizing deployment of an application to a user interface of a client device, comprising: 
receiving context information from the client device:
Col 1 line 40-45 “One embodiment of the present disclosure relates to a computer system that customizes a user interface. During operation, the computer system receives information associated with user behaviors when a user interacts with the user interface, where the user interface is associated with a current release of software”; 
selecting a set of widgets of a plurality of widgets to include in a custom user interface definition based, at least in part, on the context information :
Col 1 line 3-48 “Then, the computer system determines a usage pattern of the user from the user behaviors, and generates a user-specific customization of the user interface based on the determined usage pattern. Next, the computer system customizes the user interface in the current release of the software based on the user-specific customization”;
Col 2 line 9-15” Alternatively or additionally, generating the user-specific customization involves selecting a subset of the visual components in the directed graph that includes one or more visual components, and customizing the user interface involves changing positions in the user interface of the selected subset of the visual components”;
by: 
using a model to determine a relevance score for each widget of the set of widgets based on the context information:
Col 2 line 15-20 “Moreover, an order of the presented subset of the visual components may be based on frequencies of use, by the user, of the visual components and/or may be based an order of usage of the visual components in one or more paths through the directed graph.

 wherein: the model was trained based on historical context information of a plurality of users:
col 6 line 49-55 “ in some embodiments, the usage pattern is determined using a supervised learning technique. Furthermore, customizing of the user interface may be facilitated by abstracting the user interface to a different layer in software. In this way, the user interface may be adapted to the needs of a given user without waiting for a subsequent release of the software (i.e., the changes to the user interface may be dynamically implemented in a current software release)”.
Col 6 line 19-25“Additionally, ‘context’ should be understood to mean that the product can learn the usage patterns of different users (or different user roles), and can react independently to these usage patterns. Context may also be determined using other parameters, such as: the time of the year, a transaction volume, a current state and position of the user in the product, etc.”

and including the set of widgets in the custom user interface definition based on the relevance score for each widget of the set of widgets:
Col 2 line 5-17 “In some embodiments, generating the user-specific customization involves selecting a subset of the visual components in the directed graph that includes one or more visual components, and customizing the user interface involves presenting the selected subset of the visual components and excluding the remaining visual components. Alternatively or additionally, generating the user-specific customization involves selecting a subset of the visual components in the directed graph that includes one or more visual components, and customizing the user interface involves changing positions in the user interface of the selected subset of the visual components. Moreover, an order of the presented subset of the visual components may be based on frequencies of use, by the user, of the visual components and/or may be based on an order of usage of the visual components in one or more paths through the directed graph”;


Col 7 line 23-30”Using the monitored user behaviors, customization module 418 may determine a usage pattern (for example, based on a directed graph) and may generate a user-specific customization of the user interface. Then, customization module 418 may provide the customized user interface, which is based on the user-specific customization, to the user of computer 410 via network 412 (for example, server 414 may provide instructions to the software tool, such as instructions for a revised web page that includes the customized user interface).

But not explicitly:

determining device capabilities of the client device based on the context information:
and each widget of the set of widgets is compatible with the device capabilities of the client device;:
wherein an order of the set of widgets within the custom user interface definition is determined based, at least in part, on priorities associated with the set of widgets;
Gupta discloses:

determining device capabilities  and type of the client device based on the context information:
Gupta[0043] “Regarding the client device 106, the application module 210 is able to utilize profile information of the requesting device 106 by retrieving information of the device's capabilities from one or more look up tables in one or more device databases.”
[0021]” Non-limiting and non-exhausting examples of such client devices 106(1)-106(n) include, but are not limited to, personal computers, mobile phones and/or smart phones, pagers, tablet devices, smart TVs, multimedia systems, smart DVD players, video game systems, PDAs and the like. In particular to an aspect of the present disclosure, the client device 106 is configured to access an enterprise platform managed by one or 102 which allows one or more software applications (i.e. “apps”) to be selected and easily downloaded to the client devices.”
and each widget of the set of widgets is compatible with the device capabilities and type  of the client device:
[0050]” Based on the obtained client device profile information and user profile/preference information, the application module 210 is able to select and retrieve one or more core library files and/or one or more configuration files, from one or more file databases that are relevant, appropriate and tailored to the user's and hardware and software capabilities of his/her client device (Block 314).” and including the set of widgets in the custom user interface definition based on the relevance score for each widget of the set of widgets”;

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Gupta into Tkahur to take into account user profile information along with profile information of the client device to generate a personalized software application that is able to take advantage of the user's profile information and the device's profile information while minimizing its overall file size and to handle device diversity issues. [Gupta [0005]].
But not explicitly:

wherein an order of the set of widgets within the custom user interface definition is determined based, at least in part, on priorities associated with the set of widgets;
Bank discloses:
wherein an order of the set of widgets within the custom user interface definition is determined based, at least in part, on priorities associated with the set of widgets:
18 (FIG. 1) automatically determines one or more of the placement, size, order, appearance, font style/size, color, etc., of each visual object for the user 30 based on a determined priority of visual objects available for the configurable interface 40. Obviously, the type, size, placement, and configurability of the visual objects can vary and are not intended to be limited to those shown in FIG. 2.”
Examiner interpretation: Tkahur order of widget presentation is based also on frequencies of uses: Col2 line 10-20 “
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Bank into Tkahur to present a customize user interface to a user  while reducing time to customize and configure  a configurable interface that is most useful  presentation of information to the user[Bank[0004]].

As per claim 2, the rejection of claim 1 is incorporated and furthermore Tkakur discloses:

wherein the context information comprises at least one of: 
clickstream data of the client device:
col 7 line 8-12” While using the financial software (for example, to conduct financial transactions with financial institutions 420),user behaviors while a user interacts with a user interface in financial software 416 may be monitored by customization module 418, which is resident on and which executes on server 414”.
one or more user preferences or user profile information:
Col 4 line 33-39This problem may be addressed by aggregating user behaviors for multiple users, e.g., using collaborative filtering. (Therefore, in some embodiments, the user-specific customization may be associated with a given user predefined user preferences, such as in user-provided metadata. 
 Examiner interpretation:
 See also Gupta [0017] the present system and method takes into account user profile and preference information along with profile information of the client device to select the core library files and configuration files which are relevant to the user's profile and/or preferences as well as the client device's capabilities.

As per claim 3, the rejection of claim 1 is incorporated and furthermore Tkakur discloses:
comparing the context information to historical context information associated in the model with each of the plurality of widgets in order to determine a plurality of similarity metrics; and selecting the set of widgets based, at least in part, on the similarity metrics.  
33Client Ref. No.: 1710217.3USCON   Bank discloses:
comparing the context information to historical context information associated in the model with each of the plurality of widgets in order to determine a plurality of similarity metrics; and selecting the set of widgets based, at least in part, on the similarity metrics:
[0029] “0029. Thus, for instance, when a new developer joins a new development team, a web-based IDE can automatically set the portal view element priorities based on the preferences of members of the same team. Accordingly, the new developer does not have to do the initial setup/customization of the interface Such as viewing defects pertaining to his or her product, configuring the portlet to check in code,”
Examiner interpretation: 
because a new developer has a same (comparison) profile like members of the team (historical profile/behaviors) , the new developer is assigned same customization as members of the same group.



As per claim 4, the rejection of claim 3 is incorporated and furthermore Tkakur discloses:
 wherein the order of the set of widgets within the custom user interface definition is determined based further on the relevance score for each widget of the set of widgets:
Col 2 line 15-20 “Moreover, an order of the presented subset of the visual components may be based on frequencies of use, by the user, of the visual components and/or may be based on an order of usage of the visual components in one or more paths through the directed graph”;
Col 4 line 10-15 “Moreover, positions of function icons 116 in group 112-2 have been changed in reordered set 162 (for example, based on their relative frequencies of use).
Examiner interpretation:

  As per claim 5, the rejection of claim 3 is incorporated and furthermore Tkakur discloses:
wherein the set of widgets is selected, at least in part, by applying one or more predetermined rules based on the context information:
selectively modifying the displayed content based on the user behaviors of one or more users. For example, the relevant content may be identified by monitoring user behaviors (such as using or not using particular function icons in function icons 114, 116 and 118, or an order in which function icons are activated) while the one or more users interact with user interface 100 during one or more sessions (including one or more previous sessions and/or current sessions of the one or more users)”;   

 
 As per claim 7, the rejection of claim 1 is incorporated and furthermore Tkakur discloses:
displaying, via the user interface of the client device, the set of widgets to enable a user to complete a step in a workflow on the client device.
Thakur col 4 line 8-20 “This customization is shown in FIG. 1B, which presents a block diagram illustrating a user interface 150. In this user interface, groups 112 have been modified. In particular, group 112-1 only includes a subset 160 of function icons 114. More over, positions of function icons 116 in group 112-2 have been changed in reordered set 162 (for example, based on their relative frequencies of use). Furthermore, function icons 118 in group 112-3 have been replaced with a single visual component, icon 164. Activating this icon, for example, by clicking on it with a mouse, may initiate an ordered set of operations that is associated with a path from a start point to an end point through the directed graph.
See for example Col 6 line 5-17, Fig.1A and fig. 1B of Thakur.


Claims 8, 9, 10, 11, 12, 14  are the system claim corresponding to method claims 1, 2, 3, 4, 5, 7 and rejected under the same rational set forth in connection with the rejection of claim 6 above.
. 

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Tkahur et al (Patent 8,856,670) hereinafter “Tkahur” in view of Bank et al (PG-Pubs 2010/0313140) hereinafter “Bank” and Gupta et al (PG-Pubs 2013/0103790) hereinafter “Gupta” and Curtis et al (Patent 9,405,427) hereinafter “Curtis”.

 As per claim 6, the rejection of claim 3 is incorporated and furthermore Tkakur does not explicitly disclose:
wherein determining the plurality of similarity metrics comprises: storing the context information in a vector; and using cosine similarity to determine the plurality of similarity metrics between the vector and each of a plurality of historical vectors representing the historical context information that is associated in the model with each of the plurality of widgets.
Curtis discloses:
wherein determining the plurality of similarity metrics comprises: storing the context information in a vector; and using cosine similarity to determine the plurality of similarity metrics between the vector and each of a plurality of historical vectors representing the historical context information that is associated in the model with each of the plurality of widgets.

the social networking system can automatically determining one or more rules of how to apply user interface features depending on the user's attributes, using a machine learning model. For example, the social networking system can conclude from the analytics that users in the US market prefer the green submit button while users in the Canadian market prefer the blue submit button. The social networking system then can determine a rule that a green submit button is applied to the registration form for users in the US market: {market=US}=>{green submit button}, and another rule that a blue submit button is applied to the registration form for users in the Canadian market: {market=Canada}=>{blue submit button}.

Col 9 line 36-67 “The higher the frequency, the more closely a pair of a user attribute and an interface feature are correlated.
 ….
when the user attributes of a user are changed, manually by the user or automatically by the system, the social networking system automatically applies suitable user interface for the user, based on the new user attributes. For example, when a user travels to Canada and uses an Android cell phone designed for a Canadian cellular phone network to access a social network, the social networking system identifies interface rules in its database that match the new attributes (e.g. market=Canada, device=Android) and apply user interface for the user according to the identified interface rules.

Examiner interpretation:
Knowledge acquired and learned based on user behaviors or history:
      
 {Market=US} => {green submit button}
{Market=Canada} => {blue submit button}.
	 As the user change places example travel to Canada from USA, the new vector for the user becomes: e.g. market=Canada, device=Android).

Machine learning (knowledge based) computes a similarity metric (e.g., cosine similarity or distance) between an input data set and one or more data obtained from a knowledge source. The cosine similarity may be computed as the cosine angle between a data set obtained from a knowledge source and an input data set. The cosine similarity metric may be computed in a manner similar to the Tanimoto metric. By computing a similarity metric based on a cosine similarity, the input data set may be considered as a fraction of a whole-value integer, such as a value indicating a percentage of similarity between the sets of data. (See for example US PG-Pubs US20180075115A1 and US20110296374A1).

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Curtis into Tkahur's invention to receive information associated with user behaviors when a user interacts with the user interface, where the user interface is associated with a current release of software. Then, the computer system determines a usage pattern of the user from the user behaviors, and generates a user-specific customization of the user interface based on a behavior of the user toward the application.
Claims 13 is the system claim corresponding to method claim 6 and rejected under the same rational set forth in connection with the rejection of claim 6 above.

Pertinent art:
US 20110295986 A1:

The decision system can receive user usage history data and determine a customized set of application resources based on the usage history data. Information about the customized set of application resources can then be supplied to the user.

US20040034646A1:

Customizing a user interface includes providing several user profiles from which a user may be associated. Each user profile includes user profile information. The user profile associated with a user to whom a user interface will be provided is accessed, and a user interface is configured for the user based at least in part upon the user profile accessed as being associated with the user. The user interface includes one or more references to content. Access to content is enabled based on user manipulation to the configure user interface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191